Opinion by
Willson, J.
§ 273. Jurisdiction; amount in controversy as determined by plea in reconvention. Where plaintiff sued in county court on a note for $725, and defendant pleaded in reconvention two separate, distinct and independent claims for damages, aggregating $2,000, a sum beyond the jurisdiction of the county court [Const, art. V, sec. 16; Rev. Stats, art. 1162], held, that the damages *112claimed by defendant in his plea in reconvention is “ the amount in controversy ” so far as his plea is concerned, and the court erred in entertaining jurisdiction of the plea. The plea in reconvention is a cross action by a defendant.
October 28, 1882.
§ 274. Jurisdiction; want of, fatal as fundamental error. Where the question of jurisdiction is not raised, still the want of jurisdiction in the court trying a case must always be noticed, and is always fatal whether complained of or not. [Tarbox v. Kennon, 3 Tex. 7; Graham v. Roder, 5 Tex. 146; Austin v. Jordan, 5 Tex. 130; Evans v. Pigg, 28 Tex. 590; Able v. Bloomfield, 6 Tex. 263; Bridge v. Ballew, 11 Tex. 269.]
§ 275. Practice in county court; where plea in reconvention exceeds in amount its jurisdiction. Where defendant’s plea in reconvention was for an amount beyond the jurisdiction of the county court, this court reversed and remanded the cause, with instructions to the court below to dismiss the plea in reconvention, granting defendant leave, however, should he ask it, to again plead in reconvention for an amount within the jurisdiction of the court.
Reversed and remanded.